20-963
   Ventura-De Argueta v. Garland
                                                                                              BIA
                                                                                    Christensen, IJ
                                                                                    A089 101 676
                                                                                 A202 080 325/326

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).        A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
   York, on the 15th day of November, two thousand twenty-two.

   PRESENT:
               JON O. NEWMAN,
               WILLIAM J. NARDINI,
               BETH ROBINSON,
                     Circuit Judges.
   _____________________________________

   YOLANDA VENTURA-DE ARGUETA, AKA
   YOLANDA ELIZABETH VENTURA-LUNA,
   AKA YOLANDA LUNA VENTURA, AKA
   JUANA ELIZABETH VENTURA GUEBARA,
   SIFREDO RAMOS-VENTURA, DILAN
   ARGUETA-VENTURA,
                  Petitioners,

                   v.                                                     No. 20-963

   MERRICK B. GARLAND, UNITED STATES
   ATTORNEY GENERAL,
                     Respondent.
   _____________________________________
For Petitioners:                                   KAI W. DE GRAAF, Esq., Ada, MI.

For Respondent:                                    KEVIN J. CONWAY, Trial Attorney (Jennifer B. Dickey,
                                                   Acting Assistant Attorney General; Paul Fiorino,
                                                   Senior Litigation Counsel, on the brief), for Office of
                                                   Immigration Litigation, United States Department of
                                                   Justice, Washington, DC.

         UPON DUE CONSIDERATION of this petition for review of a Board of Immigration

Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

the petition for review is DENIED.

         Petitioners Yolanda Ventura-De Argueta (Ventura), Sifredo Ramos-Ventura, and Dilan

Argueta-Ventura, natives and citizens of El Salvador, seek review of a March 6, 2020, decision of

the BIA affirming an April 12, 2018, decision of an Immigration Judge (IJ) denying asylum,

withholding of removal, and relief under the Convention Against Torture (CAT). In re Yolanda

Ventura-De Argueta, Sifredo Ramos-Ventura, Dilan Argueta-Ventura, Nos. A089 101 676, A202

080 325/326 (B.I.A. Mar. 6, 2020), aff’g Nos. A089 101 676, A202 080 325/326 (Immig. Ct. N.Y.

City Apr. 12, 2018). We assume the parties’ familiarity with the case.

         “Where the BIA adopts the decision of the IJ and merely supplements the IJ’s decision, . . .

we review the decision of the IJ as supplemented by the BIA.” Yan Chen v. Gonzales, 417 F.3d

268, 271 (2d Cir. 2005).         We review the agency’s factual findings for substantial evidence and

questions of law de novo.         See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).1



         1
            We note that in general, we lack jurisdiction over petitions, such as Ventura’s, seeking review of the BIA’s
decision to deny withholding of removal following reinstatement of a prior order of removal when the petition is filed
more than thirty days from the reinstatement decision. See Bhaktibhai-Patel v. Garland, 32 F.4th 180, 183–84 (2d
Cir. 2022). In this case, however, the agency consolidated Ventura’s case with those of her sons, in which it did
enter final orders of removal that we have jurisdiction to review, raising the question of whether—in light of the
consolidation—we have jurisdiction to review all claims, including Ventura’s, or only the claims over which we would




                                                           2
         Ventura testified that she was raped in El Salvador in 1997 and that she fears the rapist

wants to kill her because his daughter died while he was imprisoned; she also asserts that gang

members attacked her eldest son, who is not a party to this petition, and threatened the rest of the

family because that son refused to join the gang. We hold that the agency did not err in finding

that Petitioners failed to establish their eligibility for the relief they each seek: withholding of

removal and protection under the CAT for Ventura; and asylum, withholding of removal, and

protection under the CAT for her sons.2

                                                 *        *        *

         To demonstrate eligibility for asylum, an applicant must show that she has a well-founded

fear of persecution in her country of nationality, and that “at least one central reason for” the

persecution will be her “race, religion, nationality, membership in a particular social group, or

political opinion.”     8 U.S.C. § 1158(b)(1)(B)(i); see also id. §§ 1101(a)(42), 1231(b)(3)(A).                  An

applicant who “ha[s] suffered past persecution . . . on account of” a protected ground is entitled to

a rebuttable presumption of future persecution.                   8 C.F.R. § 1208.16(b)(1)(i).           Obtaining

withholding of removal, however, requires the heightened showing that the applicant’s “life or

freedom would be threatened in the proposed country of removal on account of race, religion,

nationality, membership in a particular social group, or political opinion.”              8 C.F.R. § 1208.16(b).

         Here, the agency reasonably found that Ventura’s rape did not constitute past persecution

on account of a protected ground because she did not show that her rapist’s motivation was


ordinarily have jurisdiction if the agency had not consolidated the cases. We need not decide this question, however,
because when “the jurisdictional constraint[] [is] imposed by statute, not the Constitution,” as it is here, we may
“assume hypothetical jurisdiction” and dispose of the case on the merits. Butcher v. Wendt, 975 F.3d 236, 242 (2d
Cir. 2020) (citation omitted). Because the “jurisdictional issue[] [is] complex and the substance of the claim is
plainly without merit,” we exercise hypothetical jurisdiction to deny the petition for review with respect to Ventura.
Id. at 242–43.
          2
            Ventura is not eligible for asylum because she is subject to a reinstated removal order. See Herrera-
Molina v. Holder, 597 F.3d 128, 138–39 (2d Cir. 2010).



                                                          3
anything other than criminal.      See Paloka v. Holder, 762 F.3d 191, 196–97 (2d Cir. 2014)

(“Whether the requisite nexus exists depends on the views and motives of the persecutor.”)

(quotation marks omitted); Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73 (2d Cir. 2007) (“When the

harm visited upon members of a group is attributable to the incentives presented to ordinary

criminals rather than to persecution, the scales are tipped away from considering those people a

‘particular social group.’”).   Ventura did not provide any evidence to support her belief that her

rapist was involved in the targeting of her eldest son for gang recruitment.

        The agency’s conclusion that Petitioners did not establish that gang members targeted them

on account of their political opinion or membership in a cognizable social group is also supported

by substantial evidence. According to Petitioners, the gang members attacked Ventura’s eldest

son and threatened Ventura on account of her son’s refusal to join the gang rather than their family

membership or their ideological opposition to the gang.      Once again, this conduct is “ordinary

criminal[ity]” rather than persecution based on a protected characteristic.     Ucelo-Gomez, 509

F.3d at 73; see also Zelaya-Moreno v. Wilkinson, 989 F.3d 190, 203 (2d Cir. 2021) (concluding

that opposition to gangs does not constitute a political opinion absent evidence of a “disagreement

with the policies they seek to impose []or any ideology they espouse”).   Substantial evidence also

supports the IJ’s determination that the record does not support a finding that the unnerving

incident where a driver on the road cut Ventura off established the gang’s desire to specifically

target her.

        Because Petitioners failed to establish a well-founded fear or likelihood of future

persecution on account of a protected ground, the agency correctly adjudicated them ineligible for

asylum or withholding of removal. See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); 8 C.F.R.

§ 1208.16(b)(1)(i), (2).



                                                 4
       Unlike asylum and withholding of removal, protection under the CAT does not require a

nexus to a protected ground. See 8 C.F.R. §§ 1208.16(c), 1208.17(a). Nevertheless, applicants

for CAT relief have the added burden of showing that they would “more likely than not” be

tortured by or with the acquiescence of government officials.               8 C.F.R. §§ 1208.16(c),

1208.18(a).

       The agency reasonably concluded that Ventura did not establish that government officials

would acquiesce in any future torture by her rapist, as they had successfully prosecuted him for

raping her in 1997.   See 8 C.F.R. § 1208.18(a)(7); Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d

Cir. 2004) (discussing the acquiescence requirement).       The agency also reasonably concluded

that Petitioners failed to show that gang members would likely torture them given that Ramos-

Ventura and Argueta-Ventura were not previously personally targeted for gang recruitment.

       There is also no merit to Petitioners’ claim that the IJ violated their due process rights by

depriving them of an opportunity to present their expert witness’s testimony.        “To establish a

violation of due process, an alien must show that she was denied a full and fair opportunity to

present her claims or that the IJ or BIA otherwise deprived her of fundamental fairness.” Burger

v. Gonzales, 498 F.3d 131, 134 (2d Cir. 2007) (quotation marks omitted). At the end of direct

examination, Petitioners’ attorney called their expert witness via telephone to convey, on the

advice of the IJ, that they might not need his testimony but that they would not know until the end

of cross-examination. After cross-examination, the IJ attempted to call the expert three times,

but he did not answer the phone, and as a result he did not testify.   This record does not establish

that the IJ deprived Petitioners the opportunity to present their witness’s testimony. See id.




                                                  5
      For the foregoing reasons, the petition for review is DENIED.   All pending motions and

applications are DENIED and stays VACATED.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe,
                                          Clerk of Court




                                             6